Citation Nr: 1809559	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder injury.

2.  Entitlement to service connection for residuals of a right shoulder injury.

3.  Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Saint Louis, Missouri (RO).

In September 2017, the Veteran testified at a videoconference hearing before the undersigned, and a transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims service connection for residuals of left and right shoulder and right knee injuries.

The Veteran's VA medical treatment records reveal that the Veteran started being seen for left shoulder and right knee pain in December 2010.  Imaging of these two areas revealed degenerative changes in addition to other defects.  The records show that because the Veteran was unwilling to undergo left shoulder surgery at that time and physical therapy and injections had not helped, he was seen frequently for pain management with prescription morphine.

It was documented in March 2012 pain consult notes that the Veteran reported having right knee pain for ten years.  It was recorded that there had been right shoulder pain onset the previous year after the Veteran fell and landed on an outstretched hand.  It was noted that the Veteran had degenerative joint disease of the bilateral shoulders and right knee.

The Veteran's service treatment records are silent for complaints, symptoms, diagnoses, or treatment of a shoulder or knee condition.  The Veteran's February 1972 separation examination report shows that the Veteran stated he was in good health, and no injuries to shoulders or knees were noted.

The Board notes, however, that while in service the Veteran was treated in August 1970 for injuries to his left elbow after falling on it, in December 1970 for injuries to his right hand after a fall, and in February 1971 for a laceration to his head incurred during a fall.  The circumstances of the falls in August and December 1970 were not documented.

In the Veteran's January 2011 claim for service connection for left shoulder injury, he stated that he injured his shoulder while in Korea carrying fuel cans and that he was treated at a field hospital.

In a September 2012 statement in support of claim, the Veteran stated that when he jumped out of a transport truck while in service he fell and hit the ground.  He stated that ever since then he has had problems on and off with his shoulders and knee.  He stated that he had problems raising his arms and that his knee swelled and hurt, making it hard to walk.  He stated that the pain woke him at night so he had trouble getting good rest, and it had affected his ability to keep gainful employment.

During the September 2017 videoconference hearing, the Veteran stated that during service he injured himself when he fell out the back of a deuce and a half.  He stated that there was snow and ice, and that he slipped on the ladder and fell off.  He stated that he remembered being seen at a field hospital where he was told that he had to wait to have X-rays taken.  He stated that he let it go and finally it got better and he was put on light duty.

The Veteran stated that every once in a while he wrapped his knee with a bandage and that there was not enough swelling to have it evaluated.  He stated that the swelling and pain lasted four or five months and that he had light duty for six months.  He stated that when he separated from service his injuries did not bother him.  He stated that he did not miss any days of work while he was on active duty.  He stated that he was not given any medication for his injuries while in service.

The Veteran stated that since then his injuries have gotten worse.  He stated that he had steroid injections in both of his knees and his left shoulder because of pain about three years ago.  The Veteran stated that after service he worked in construction for twenty years doing roofing.  The Veteran stated that his injuries did not bother him when he was doing roofing.  The Veteran stated that these injuries did not affect his ability to work when he was young.

Under the Veterans Claims Assistance Act of 2000, VA has a duty to assist veterans in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  This includes the provision of a VA examination when VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2017).  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms or a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  It is intended that this is a low threshold.  Id. at 83.

The Veteran has not been afforded VA examinations for his shoulders and right knee.  The Veteran's VA medical treatment records show that he has current disabilities of the left and right shoulders and the right knee.  As for an in-service event or events that may have included injuries to the shoulders and right knee, the Veteran's service treatment records document three separate falls that involved other injuries.  The Veteran testified that his injuries occurred or were aggravated when he fell off the back of a truck while in service.  The Board finds that the Veteran's service treatment records provide competent and credible evidence that while in service the Veteran experienced a number of falls severe enough to produce injuries that may have also produced injuries to the shoulders and right knee.  Thus, the Veteran must be afforded VA examinations of the left and right shoulders and the right knee to determine the nature and etiology of these disabilities, taking into account the record evidence and accepted medical principles.  See 38 U.S.C. § 5103A(d)(2) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination for shoulder disability to determine the etiology of his left and right shoulder conditions.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements; the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed in addition to those addressed below.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

For any identified left or right shoulder disorders, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that such disability was either incurred in or aggravated by service, to include falling off the back of a truck therein.  The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.

Also, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Schedule the Veteran for an appropriate VA examination for knee disability to determine the etiology of his right knee condition.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements; the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed in addition to those addressed below.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

For any identified right knee disorders, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that such disability was either incurred in or aggravated by service, to include falling off the back of a truck therein.  The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.

Also, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




